Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 03/07/2022 has been entered. Claims 1, 2, 4, 11, 12 and 14 have been amended. Claims1-20 are still pending in this application with claims 1 and 11 being independent. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-3, 5, 9, 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CMCC (“Considerations on BWP switching and multi-activation for NR-U”, 3GPP TSG-RAN WG2 Meeting #104, R2-1818129, dated Nov, 2018) in view of SHI (US Pub. No: 2021/0250793 A1).
  	Regarding claim 1, CMCC teaches a user equipment (UE) (see page 1, Introduction and page 2, 1st para) comprising:
receiving, from a serving cell, a bandwidth part (BWP) configuration (see page 2, under section 2, 1st para, wherein a UE reading initial BWP information from SI of serving cell to perform initial access, is mentioned); configuring a plurality of uplink (UL) BWPs in the serving cell based on the BWP configuration (see page 2, under section Random Access, proposal 1, wherein for RA operation, multiple RACH configurations being configured on different BWPs in unlicensed band, is mentioned); determining that a listen-before-talk (LBT) has failed in a first UL BWP of the plurality of UL BWPs (see page 2, under section Random Access, proposal 2, wherein the UE switching to another BWP to perform LBT if it fails on the previous one (that includes determining that listen-before-talk (LBT) fails in a first/previous UL BWP), is mentioned); switching from the first UL BWP to a second UL BWP of the plurality of UL BWPs after determining that the second UL BWP is configured with physical random access channel (PRACH) occasions and an LBT has not failed in the second UL BWP (see page 2, under section Random Access, 3rd para wherein performing LBT on each BWP and selecting a BWP with successful LBT afterwards, is mentioned, also see page 2, under section Random Access, proposal 2, wherein the UE switching to another/second BWP to perform LBT if it fails on the previous/first one, is mentioned and also configuring the PRACH occasions on different BWPs to avoid overlapping in time, is mentioned); 
and determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see page 2, under section Random Access, 2nd para wherein selecting a BWP and performing LBT and if it fails in LBT, switching to another BWP & trying again until all available BWPs fail in LBT & unsuccessful RA being considered, is mentioned).
CMCC teaches the above UE comprising performing the above functions including determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions as mentioned above, but CMCC is silent in teaching the above UE comprising one or more non-transitory computer-readable media containing computer-executable instructions embodied therein and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to perform the above functions and releasing a radio resource control (RRC) connection and transition to an RRC_IDLE state after determining that LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions.
However, SHI teaches a UE (see Abstract and Fig.4) comprising one or more non-transitory computer-readable media containing computer-executable instructions embodied therein (see Fig.4, block 420 and para [0113]) and at least one processor (see Fig.4, processor 410) coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to perform the above functions (see para [0113]) and releasing a radio resource control (RRC) connection and transition to an RRC_IDLE state after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see para [0061] wherein when the received first indication information indicates that LBT corresponding to the RACH has failed, starting the third timer, is mentioned, see para [0064] wherein when a count value of a counter in the at least one/third counter exceeding a corresponding threshold, notifying the RRC layer to release all configured PUCCH resources & notifying a network side of a number of LBT failures, is mentioned, also see para [0068] wherein for the third counter, when the count value exceeds the threshold, the process of notifying the RRC layer to release all SRSs and clearing all configured downlink assignments and uplink grants, is mentioned and also see para [0086]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE of CMCC to include one or more non-transitory computer-readable media containing computer-executable instructions embodied therein and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor being configured to execute the computer-executable instructions to perform the above functions and also to include releasing a radio resource control (RRC) connection and transition to an RRC_IDLE state after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions, disclosed by SHI in order to provide an effective mechanism to perform efficient control process to find an optimum channel for uplink transmissions so as to ensure the performance of the uplink transmission in the wireless communication system.
Regarding claim 2, CMCC and SHI together teach the UE of claim 1.
SHI further teaches the UE of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, to the serving cell, an RRC message that includes a release cause after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see para [0064] wherein when a count value of a counter in the at least one/third counter exceeding a corresponding threshold, notifying the RRC layer to release all configured PUCCH resources & notifying a network side/serving cell of a number of LBT failures, is mentioned and  also see para [0090]) (and the same motivation is maintained as in claim 1). 
	Regarding claim 3, SHI further teaches the UE of claim 2, wherein the release cause is an RRC connection failure (see para [0086] wherein when the global/third counter reaches a preset threshold, controlling a Radio Resource Control (RRC) layer to trigger Secondary Cell Group (SCG)-Radio Link Failure (RLF) processing, is mentioned and also see para [0087]). 
Regarding claim 5, CMCC and SHI together teach the UE of claim 1.
CMCC further teaches the UE of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: initiate a random access procedure in the second UL BWP after switching from the first UL BWP to the second UL BWP (see page 2, under section Random Access, proposal 2, wherein the UE switching to another/second BWP to perform LBT for RA operation if it fails on the previous/first one, is mentioned and also see page 2, under section Random Access, proposal 1). 
Regarding claim 9, CMCC and SHI together teach the UE of claim 1.
CMCC further teaches the UE of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: determine the second UL BWP based on at least one of a channel busy ratio and a channel occupancy ratio (see page 2, under section Random Access, proposal 2, wherein the UE switching to/determining another/second BWP to perform LBT for RA operation if it fails on the previous/first one, is mentioned and also see page 2, para under proposal 3, wherein for fairness reasons, maximum channel occupancy time/ratio that UE making use of a channel (that includes second BWP) in unlicensed band being applied, is mentioned).
Regarding claim 11, CMCC teaches a method for wireless communication performed by a user equipment (UE) (see page 1, Introduction and page 2, 1st para), the method comprising: receiving, from a serving cell, a bandwidth part (BWP) configuration (see page 2, under section 2, 1st para, wherein a UE reading initial BWP information from SI of serving cell to perform initial access, is mentioned); configuring a plurality of uplink (UL) BWPs in the serving cell based on the BWP configuration (see page 2, under section Random Access, proposal 1, wherein for RA operation, multiple RACH configurations being configured on different BWPs in unlicensed band, is mentioned); determining that a listen-before-talk (LBT) has failed in a first UL BWP of the plurality of UL BWPs (see page 2, under section Random Access, proposal 2, wherein the UE switching to another BWP to perform LBT if it fails on the previous one (that includes determining that listen-before-talk (LBT) fails in a first/previous UL BWP), is mentioned); switching from the first UL BWP to a second UL BWP of the plurality of UL BWPs after determining that the second UL BWP is configured with physical random access channel (PRACH) occasions and an LBT has not failed in the second UL BWP (see page 2, under section Random Access, 3rd para wherein performing LBT on each BWP and selecting a BWP with successful LBT afterwards, is mentioned, also see page 2, under section Random Access, proposal 2, wherein the UE switching to another/second BWP to perform LBT if it fails on the previous/first one, is mentioned and also configuring the PRACH occasions on different BWPs to avoid overlapping in time, is mentioned); and determining that LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see page 2, under section Random Access, 2nd para wherein selecting a BWP and performing LBT and if it fails in LBT, switching to another BWP & trying again until all available BWPs fail in LBT & unsuccessful RA being considered, is mentioned). 
CMCC teaches the above method for wireless communication comprising determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions as mentioned above, but CMCC is silent in teaching the above method for wireless communication comprising releasing a radio resource control (RRC) connection and transitioning to an RRC_IDLE state after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions. 
However, SHI teaches a method for wireless communication (see Abstract and Fig.4) comprising releasing a radio resource control (RRC) connection and transitioning to an RRC_IDLE state after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see para [0061] wherein when the received first indication information indicates that LBT corresponding to the RACH has failed, starting the third timer, is mentioned, see para [0064] wherein when a count value of a counter in the at least one/third counter exceeding a corresponding threshold, notifying the RRC layer to release all configured PUCCH resources & notifying a network side of a number of LBT failures, is mentioned, also see para [0068] wherein for the third counter, when the count value exceeds the threshold, the process of notifying the RRC layer to release all SRSs and clearing all configured downlink assignments and uplink grants, is mentioned and also see para [0086]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for wireless communication of CMCC to include releasing a radio resource control (RRC) connection and transitioning to an RRC_IDLE state after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions, disclosed by SHI in order to provide an effective mechanism to perform efficient control process to find an optimum channel for uplink transmissions so as to ensure the performance of the uplink transmission in the wireless communication system.
Regarding claim 12, CMCC and SHI together teach the method of claim 11.
SHI further teaches the method of claim 11, further comprising: transmitting, to the serving cell, an RRC message that includes a release cause after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see para [0064] wherein when a count value of a counter in the at least one/third counter exceeding a corresponding threshold, notifying the RRC layer to release all configured PUCCH resources & notifying a network side/serving cell of a number of LBT failures, is mentioned and  also see para [0090]) (and the same motivation is maintained as in claim 11). 
Regarding claim 13, SHI further teaches the method of claim 12, wherein the release cause is an RRC connection failure (see para [0086] wherein when the global/third counter reaches a preset threshold, controlling a Radio Resource Control (RRC) layer to trigger Secondary Cell Group (SCG)-Radio Link Failure (RLF) processing, is mentioned and also see para [0087]). 
Regarding claim 15, CMCC and SHI together teach the method of claim 11.
CMCC further teaches the method of claim 11, further comprising: initiating a random access procedure in the second UL BWP after switching from the first UL BWP to the second UL BWP (see page 2, under section Random Access, proposal 2, wherein the UE switching to another/second BWP to perform LBT for RA operation if it fails on the previous/first one, is mentioned and also see page 2, under section Random Access, proposal 1). 
Regarding claim 19, CMCC and SHI together teach the method of claim 11.
CMCC further teaches the method of claim 11, further comprising: determining the second UL BWP based on at least one of a channel busy ratio and a channel occupancy ratio (see page 2, under section Random Access, proposal 2, wherein the UE switching to/determining another/second BWP to perform LBT for RA operation if it fails on the previous/first one, is mentioned and also see page 2, para under proposal 3, wherein for fairness reasons, maximum channel occupancy time/ratio that UE making use of a channel (that includes second BWP) in unlicensed band being applied, is mentioned). 
4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CMCC (“Considerations on BWP switching and multi-activation for NR-U”, 3GPP TSG-RAN WG2 Meeting #104, R2-1818129, dated Nov, 2018) in view of SHI (US Pub. No: 2021/0250793 A1) and further in view of Spreadtrum Communications (“consideration of LBT failure in NR-U”, 3GPP TSG-RAN WG2 Meeting #105, R2-1900937, dated 1st March 2019).
Regarding claims 4 and 14, CMCC and SHI together teach the UE/method of claims 1 and 11 respectively.
CMCC and SHI together yet are silent in teaching the UE/method of claims 1 and 11, wherein the at least one processor is further configured to execute the computer-executable instructions to/further comprising: perform/performing a cell reselection procedure after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions. 
	However, Spreadtrum Communications teaches a UE/method (see page 1, Introduction), comprising performing a cell reselection procedure after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see page 1, under section 2.2, 3rd para wherein in the RACH procedure, in order to alleviate the possible consecutive LBT failures (that includes LBT has failed in each of the plurality of UL BWPs that is configured with PRACH), there is an effective way for the UE to change the camped cell via cell reselection procedure, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE/method of CMCC and SHI to include performing a cell reselection procedure after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions, disclosed by Spreadtrum Communications in order to provide an effective mechanism for the UE to trigger RLF upon the consecutive LBT failure and also to introduce a separated counter for the UE to declare RLF to handle the consecutive LBT failure efficiently in the wireless communication system.
5.	Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CMCC (“Considerations on BWP switching and multi-activation for NR-U”, 3GPP TSG-RAN WG2 Meeting #104, R2-1818129, dated Nov, 2018) in view of SHI (US Pub. No: 2021/0250793 A1) and further in view of Jung et al. (US Pub. No: 2019/0313437 A1).
Regarding claims 6 and 16, CMCC and SHI together teach the UE/method of claims 1 and 11 respectively.
CMCC and SHI together yet are silent in teaching the UE/method of claims 1 and 11, wherein the at least one processor is further configured to execute the computer-executable instructions to/further comprising: configure/configuring a plurality of downlink (DL) BWPs in the serving cell based on the BWP configuration, configure/configuring a DL inactivity timer associated with a first DL BWP of the plurality of DL BWPs based on the BWP configuration, restart/restarting the DL inactivity timer when receiving DL data in the first DL BWP and switch/switching from the first DL BWP to a second DL BWP of the plurality of DL BWPs when the DL inactivity timer expires. 
	However, Jung et al. teach a UE/method (see Abstract and Fig.2) comprising: configuring a plurality of downlink (DL) BWPs in the serving cell based on the BWP configuration (see para [0057] wherein in configuration in BWP operation, a UE being configured with one or more DL BWPs used for DL reception, is mentioned), configuring a DL inactivity timer associated with a first DL BWP of the plurality of DL BWPs based on the BWP configuration (see para [0057] wherein in certain configuration, a BWP inactivity timer (that includes a DL inactivity timer associated with a first DL BWP) being configured for a UE, is mentioned), restarting the DL inactivity timer when receiving DL data in the first DL BWP (see para [0057] wherein in some configuration, an active/first DL BWP being dynamically changing based on a BWP indicator field/BWP inactivity timer, is mentioned) and switching from the first DL BWP to a second DL BWP of the plurality of DL BWPs when the DL inactivity timer expires (see para [0057] wherein in certain configuration, if a BWP inactivity timer is configured for a UE, the UE switching to a default/second DL BWP if configured from active/first DL BWP upon expiry of the BWP inactivity timer, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE/method of CMCC and SHI to include all of configuring a plurality of downlink (DL) BWPs in the serving cell based on the BWP configuration, configuring a DL inactivity timer associated with a first DL BWP of the plurality of DL BWPs based on the BWP configuration, restarting the DL inactivity timer when receiving DL data in the first DL BWP and switching from the first DL BWP to a second DL BWP of the plurality of DL BWPs when the DL inactivity timer expires, disclosed by Jung et al. in order to provide an effective mechanism for efficiently configuring bandwidth parts by identifying a control resource set and a corresponding search space for a type of physical downlink control channel common search space within a bandwidth of the first downlink bandwidth part from the second bandwidth part configuration in the wireless communication system.
Regarding claims 7 and 17, CMCC, SHI and Jung et al. all together teach the UE/method of claims 6 and 16 respectively.
	Jung et al. further teach the UE/method of claims 6 and 16, wherein the at least one processor is further configured to execute the computer-executable instructions to/ further comprising: restart/restarting the DL inactivity timer when receiving a physical downlink control channel (PDCCH) addressed to a paging radio network temporary identifier (P-RNTI) in the first DL BWP (see para [0057] wherein in some configuration, an active DL BWP dynamically changing based on a BWP indicator field/BWP inactivity timer, is mentioned and also see para [0058] wherein DL BWP configuration for a UE including one or more CSS configurations such as Type2 -PDCCH CSS for a DCI format with a CRC scrambled by a P-RNTI on a Pcell, is mentioned and also see para [0059]) (and the same motivation is maintained as in claims 6 and 16). 
6.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CMCC (“Considerations on BWP switching and multi-activation for NR-U”, 3GPP TSG-RAN WG2 Meeting #104, R2-1818129, dated Nov, 2018) in view of SHI (US Pub. No: 2021/0250793 A1) and further in view of LEE et al. (US Pub. No: 2021/0377956 A1).
Regarding claims 8 and 18, CMCC and SHI together teach the UE/method of claims 1 and 11 respectively.
CMCC and SHI together yet are silent in teaching the UE/method of claims 1 and 11, 
wherein the at least one processor is further configured to execute the computer-executable instructions to/further comprising: receive/receiving a BWP priority list in the BWP configuration and determine/determining the second UL BWP based on the BWP priority list. 
	However, LEE et al. teach a UE/method (see Abstract and Fig.23) comprising receiving a BWP priority list in the BWP configuration and determining the second UL BWP based on the BWP priority list (see para [0202] wherein the UE selecting at least one or more BWPs within the first carrier having multiple BWPs being configured, is mentioned, also the UE selecting a BWP, according to part or all of the rules including service type/priority, is mentioned, also see para [0224] wherein in case of a service related to high priority, it may be advantageous for the UE to transmit the service through a BWP (that includes second UL BWP) having a low CBR value, is mentioned and also see para [0231]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE/method of CMCC and SHI to include receiving a BWP priority list in the BWP configuration and determining the second UL BWP based on the BWP priority list, disclosed by LEE et al. in order to provide an effective mechanism for efficiently performing sidelink communication by a first UE by performing channel busy ratio (CBR) measurement on at least one bandwidth part (BWP) associated with a first sidelink service, among a plurality of BWPs included in a first carrier of wireless communication system.
7.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CMCC (“Considerations on BWP switching and multi-activation for NR-U”, 3GPP TSG-RAN WG2 Meeting #104, R2-1818129, dated Nov, 2018) in view of SHI (US Pub. No: 2021/0250793 A1) and further in view of AWAD et al. (US Pub. No: 2021/0328650 A1).
Regarding claims 10 and 20, CMCC and SHI together teach the UE/method of claims 1 and 11 respectively.
CMCC and SHI together yet are silent in teaching the UE/method of claims 1 and 11, 
wherein the at least one processor is further configured to execute the computer-executable instructions to/further comprising: transmit/transmitting assistance information to the serving cell in the second UL BWP, the assistance information including BWP congestion information of the first UL BWP. 
	However, AWAD et al. teach a UE/method (see Abstract and Fig.4) comprising transmitting assistance information to the serving cell in the second UL BWP, the assistance information including BWP congestion information of the first UL BWP (see para [0051] wherein communications device/UE selecting from the plurality of activated bandwidth parts a second bandwidth part to transmit to the infrastructure equipment/serving cell using resources associated with the selected second bandwidth part a beam failure indication (that includes congestion) indicating that the activated beam associated with the selected first bandwidth part having the beam failure criteria/congestion, is mentioned and also see para [0053] wherein activating one or more further (secondary) BWP if the primary/first BWP is unsuitable for an ongoing or new service or insufficient e.g. due to congestion, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above UE/method of CMCC and SHI to include transmitting assistance information to the serving cell in the second UL BWP, the assistance information including BWP congestion information of the first UL BWP, disclosed by AWAD et al. in order to provide an effective mechanism for efficiently handling communications of different types of communications devices associated with different traffic profiles in wireless telecommunications system.
Response to Arguments
8.	In pages 8-10 of Applicant’s Remarks, regarding independent claim 1, Applicant mainly mentions that  the cited references  CMCC and Shi, either singly or in any combination thereof, fail to disclose, teach, or suggest, at least, "release a radio resource control (RRC) connection and transition to an RRC_IDLE state after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions" as recited in amended independent claim 1.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. CMCC clearly teaches determining that LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see page 2, under section Random Access, 1st para wherein the UE using the PRACH occasions configured for the activated BWP when performing the RA procedure, is mentioned and also see 2nd para wherein selecting BWP and performing LBT and if it fails in LBT, switching to another BWP & trying again until all available BWPs fail in LBT & unsuccessful RA being considered, is mentioned).
SHI teaches in para [0037] that the LBT procedure can be triggered by uplink transmissions such as PUCCH, PUSCH or random access channel. SHI teaches in para [0046] that when the global counter reaches a preset threshold, triggering, by a Radio Resource Control (RRC) layer, one of the following: Secondary Cell Group (SCG)-Radio Link Failure (RLF) processing or RRC reconfiguration and also teaches that (see para [0047]) the RRC reconfiguration may be at least one of the following: reconfiguration of uplink BWP, or PRACH resource reconfiguration and the SCG-RLF processing is to suspend all SCG Signaling Radio Bearers (SRBs) and Data Radio Bearer (DRB), reset the SCG Media Access Control (MAC) entity and report the number of LBT failures to the network by MCG. SHI further teaches in para [0064] that when a count value of a counter in the at least one counter exceeds a corresponding threshold, at least part of the following processing is performed: notifying the RRC layer to trigger RRC reconfiguration, notifying the RRC layer to release all configured PUCCH resources, notifying the RRC layer to release all SRS, clearing all configured downlink assignments and uplink grants (all of which includes releasing a radio resource control (RRC) connection and transitioning to an RRC_IDLE state), and notifying a network side of a number of LBT failures. Thus, the above teaching of SHI, as per Broadest Reasonable Interpretation (BRI) of claim limitations, is clearly equivalent to "release a radio resource control (RRC) connection and transition to an RRC_IDLE state after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions", which is also consistent w.r.t. the Applicant’s teaching (see para [0095] of Applicant’s publication of specification) i.e. when the UE goes to RRC_IDLE, the UE may release the RRC connection to the serving cell/gNB and/or release/clear the radio resource configuration to the serving cell/gNB and thus CMCC and SHI together teach all the limitations of independent claim 1 as already mentioned above under Claim Rejections.
9.	In page 11 of Applicant’s Remarks, regarding dependent claim 2, Applicant further mentions that Shi fails to disclose, teach, or suggest, at least, "transmit, to the serving cell, an RRC message that includes a release cause after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions," as recited in amended dependent claim 2.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as SHI teaches transmitting, to the serving cell, an RRC message that includes a release cause after determining that an LBT has failed in each of the plurality of UL BWPs that is configured with PRACH occasions (see para [0064] wherein when a count value of a counter in the at least one/third counter exceeding a corresponding threshold, notifying the RRC layer to release all configured PUCCH resources & notifying a network side/serving cell of a number of LBT failures, is mentioned and also see para [0046] wherein when the global counter reaches a preset threshold, triggering, by a Radio Resource Control (RRC) layer Secondary Cell Group (SCG)-Radio Link Failure (RLF) processing, is mentioned and also see para [0086]).
10.	In page 11 of Applicant’s Remarks, regarding dependent claim 3, Applicant further mentions that Shi fails to disclose, teach, or suggest, at least, "the release cause is an RRC connection failure," as recited in dependent claim 3, as originally presented.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as SHI teaches (see para [0086]) that when the global/third counter reaches a preset threshold, control a Radio Resource Control (RRC) layer to trigger Secondary Cell Group (SCG)-Radio Link Failure (RLF) processing and also teach in para [0087] that the SCG-RLF processing is to suspend all SCG Signaling Radio Bearers (SRBs) and Data Radio Bearer (DRB), reset the SCG Media Access Control (MAC) entity, and report the number of LBT failures to the network by MCG . Thus, the above teaching of SHI, as per Broadest Reasonable Interpretation (BRI) of claim limitation, is equivalent to having ‘the release cause is an RRC connection failure’.  
11.	In pages 11-12 of Applicant’s Remarks, regarding dependent claim 9, Applicant further mentions that CMCC fails to disclose, teach, or suggest, at least, "determine the second UL BWP based on at least one of a channel busy ratio and a channel occupancy ratio," as recited in dependent claim 9, as originally presented.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as CMCC clearly teaches (see page 2, under Random Access, 3rd para) that performing LBT on each BWP and selecting a BWP/second UL BWP with successful LBT afterwards and also teaches that (see page 2, para under proposal 3) for fairness reasons, maximum channel occupancy time/ratio that UE makes use of a channel (that includes second BWP) in unlicensed band being applied. Thus, the above teaching of CMCC is clearly equivalent to "determine the second UL BWP based on at least one of a channel busy ratio and a channel occupancy ratio".
12.	The above Examiner’s response from section 8 of independent claim 1 is also applicable to independent claim 11 and the rejection of all other claims is already mentioned above under Claim Rejections.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tooher et al. (US Pub. No: 2021/0153245 A1) disclose mechanisms for channel access management involving plurality of LBT configurations associated with one or more of a BWP in wireless communication system.
	Rastegardoost et al. (US Pub. No: 2020/0296635 A1) disclose mechanisms of implementing listen-before-talk (LBT) for transmission in an unlicensed cell.
	LEE et al. (US Pub. No: 2021/0112592 A1) disclose a method for handling pre-configured UL resources based on LBT procedure in wireless communication system.
	HONG (US Pub. No: 2021/0235500 A1) disclose mechanisms relating to processing channel access failure in unlicensed bands in wireless communication system.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477        
5/24/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477